—Appeal by the defendant, from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered July 15, 1998, convicting him of robbery in the second degree and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal, executed at the time he entered his plea of guilty, was voluntarily, intelligently, and knowingly made, thereby precluding him from arguing on appeal that the sentence imposed was excessive (see, People v Arthur C., 275 AD2d 748; People v Strunkey, 268 AD2d 492). Mangano, P. J., O’Brien, Thompson, Krausman and Feuerstein, JJ., concur.